Exhibit 10.5

 

FIRST AMENDMENT TO AND REAFFIRMATION OF
GUARANTY OF NON-RECOURSE EXCEPTIONS

 

This FIRST AMENDMENT TO AND REAFFIRMATION OF GUARANTY OF NON-RECOURSE EXCEPTIONS
(this “Amendment”), is made as of the 28th day of June, 2004, by and between
PRAECIS PHARMACEUTICALS INCORPORATED, a Delaware Corporation (“Guarantor”), with
an address at 830 Winter Street, Waltham, Massachusetts 02451 and ANGLO IRISH
BANK CORPORATION PLC (“Lender”), with an address at 84 State Street, Boston,
Massachusetts 02109.

 

W I T N E S S E T H:

 

Reference is hereby made to the following facts:

 

A.                                   Lender has made that certain Loan (the
“Loan”) to 830 Winter Street LLC, a Delaware limited liability company (the
“Borrower”), which Loan is secured by certain real property and improvements
located at 830 Winter Street in Waltham, Middlesex County, Massachusetts (the
“Property”).  In connection therewith, the Borrower executed and delivered to
the Lender (or caused to be executed and delivered to the Lender), among other
things, the following (collectively, together with all other documents and
instruments heretofore executed and delivered in connection with the Loan, and
all amendments and modifications thereto, the “Existing Loan Documents”):

 

1.                                       That certain Acquisition and
Construction Loan Agreement (the “Original Loan Agreement”), dated as of
July 11, 2000, between the Borrower and the Lender;

 

2.                                       That certain Promissory Note (the
“Original Note”), dated as of July 11, 2000, made by the Borrower, payable to
the order of the Lender, in the original principal amount of $33,000,000.00;

 

3.                                       That certain Construction Mortgage and
Security Agreement (the “Original Mortgage”), dated as of July 11, 2000, from
the Borrower, as mortgagor, to the Lender, as mortgagee, filed with the
Middlesex South Registry District of the Land Court (the “Land Court”) as
Document No. 1144043;

 

4.                                       That certain Assignment of Leases and
Rents (the “Original Assignment of Leases”), dated as of July 11, 2000, from the
Borrower, as assignor, to the Lender, as assignee, filed with the Land Court as
Document No. 1144044;

 

5.                                       That certain Collateral Assignment and
Security Agreement in respect of Contracts, Licenses and Permits (the “Original
Collateral Assignment

 

--------------------------------------------------------------------------------


 

of Contracts, Licenses and Permits”), dated as of July 11, 2000, made by the
Borrower in favor of the Lender;

 

6.                                       That certain Guaranty of Costs and
Completion (the “Costs and Completion Guaranty”) dated as of July 11, 2000, made
the Guarantor in favor of Lender;

 

7.                                       That certain Guaranty of Non-Recourse
Exceptions (the “Original Non-Recourse Exceptions Guaranty”) dated as of
July 11, 2000, made by Guarantor in favor of Lender;

 

8.                                       That certain Environmental Compliance
and Indemnity Agreement (the “Original Environmental Indemnity”), dated as of
July 11, 2000, made jointly and severally by the Borrower and the Guarantor in
favor of the Lender;

 

9.                                       Those certain UCC-1 Financing
Statements (collectively, the “Original UCC-1 Financing Statements”) filed with
the Secretary of State of Massachusetts and with the Land Court as Document No.
11044045; and

 

10.                                 Certain other collateral security documents.

 

B.                                     Prior to the date hereof, Project
Completion has been achieved, the Loan has been fully funded by the Lender to
the Borrower and the Initial Term has been extended to July 30, 2004 in
accordance with the terms of the Existing Loan Documents.

 

C.                                     Lender and Borrower have agreed to
further extend the maturity date of the Loan and to modify and amend the Loan in
certain respects.  In connection therewith the Borrower, the Lender and the
Guarantor, as applicable, have agreed as follows: (i) to modify, amend and
reaffirm the Original Non-Recourse Exceptions Guaranty pursuant to this
Amendment; (ii) to modify and amend the Original Loan Agreement, pursuant to
that certain First Amendment to Acquisition and Construction Loan Agreement (the
“First Loan Agreement Amendment”), of even date herewith; (iii) to modify and
amend the Original Mortgage pursuant to that certain First Amendment to
Construction Mortgage and Security Agreement (the “First Mortgage Amendment”),
of even date herewith; (iv) to modify and amend the Original Assignment of
Leases, pursuant to that certain First Amendment to Assignment of Leases and
Rents (the “First Assignment of Leases Amendment”), of even date herewith; (v)
to modify, amend and reaffirm the Original Collateral Assignment of Contracts,
Licenses and Permits pursuant to that certain First Amendment to Collateral
Assignment and Security Agreement in respect of Contracts, Licenses and Permits
(the “First Collateral Assignment of Contracts, Licenses and Permits
Amendment”), of even date herewith; (vi) to modify and amend the Original Note,
pursuant to that certain First Amendment and Allonge to Note (the “First Note
Amendment”), of even date herewith; (vii) to modify, amend and reaffirm the
Original Environmental Indemnity, pursuant to that certain First Amendment to
and Reaffirmation of Environmental Compliance and Indemnity Agreement (the
“First Environmental

 

2

--------------------------------------------------------------------------------


 

Indemnity Amendment”), of even date herewith; (viii) to modify the Original
UCC-1 Financing Statements pursuant to UCC-3 Financing Statements and to file a
new UCC-1 Financing Statement with the Secretary of the State of Delaware
(collectively, the “Financing Statement Amendments”) of even date herewith. 
This Amendment, the First Loan Agreement Amendment, the First Mortgage
Amendment, the First Assignment of Leases Amendment, the First Collateral
Assignment of Contracts, Licenses and Permits Amendment, the First Note
Amendment, the First Environmental Indemnity Amendment, the Financing Statement
Amendments, together with all other documents and instruments being executed
concurrently herewith, are referred to herein collectively as the “Amendment
Documents.”

 

D.                                    The Original Non-Recourse Exceptions
Guaranty, as modified, amended and reaffirmed by this Amendment, is hereinafter
referred to as the “Guaranty.”  All capitalized words and phrases used in this
Amendment and not otherwise defined herein shall have the meanings ascribed to
them in the Loan Agreement and the First Loan Agreement Amendment.

 

NOW, THEREFORE, in consideration of $10.00 and other good and valuable
consideration, the receipt, sufficiency and delivery of which are hereby
acknowledged, the Borrower, the Guarantor, and the Lender hereby agree as
follows:

 

1.                                       The “Guaranteed Obligations” guaranteed
pursuant to the Guaranty shall include, without limitation, all obligations,
indebtedness, debts and liabilities of Borrower to the Lender, as modified,
amended and supplemented by the Amendment Documents, including, without
limitation, all principal, interest, fees and other charges due from time to
time under the Note.  The Guarantor hereby consent to the execution and delivery
of the Amendment Documents, and acknowledge and agree that the entering into and
performance by the parties thereunder shall in no way impair, limit, detract or
derogate from the obligations and liabilities of the Guarantor pursuant to the
Guaranty.

 

2.                                       All references in the Guaranty to the
Note shall be deemed to refer yto the Original Note, as amended by the First
Note Amendment, all references in the Guaranty to the Security Deed shall be
deemed to refer to the Original Mortgage, as amended by the First Mortgage
Amendment; all references in the Guaranty to the Loan Agreement shall be deemed
to refer to the Original Loan Agreement, as amended and reaffirmed by the First
Loan Agreement Amendment; and all references in the Guaranty to the Loan
Documents shall be deemed to refer to the Existing Loan Documents, as modified,
amended and supplemented by the Amendment Documents.

 

3.                                       The Guarantor represents and warrants
that it does not have any claims, defenses, counterclaims or set-offs against
Lender in connection with the Loan, nor any basis for any such claim, defense,
counterclaim or set-off.  All of the warranties, representations and covenants
of the Guarantor contained in the Original Non-Recourse Exceptions Guaranty are
hereby remade, reaffirmed and ratified as of the date hereof.

 

3

--------------------------------------------------------------------------------


 

4.                                       Except as expressly set forth herein,
the Original Non-Recourse Exceptions Guaranty and all of the terms, conditions
and provisions thereof, shall remain unaltered and unmodified and in full force
and effect.

 

[Signatures on next page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Lender and the Guarantor have caused this
Amendment to be executed as an instrument under seal, as of the date set forth
above.

 

 

 

BORROWER:

 

PRAECIS PHARMACEUTICALS
INCORPORATED, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

 

By:

/s/ Kevin F. McLaughlin

 

 

 

 

Name:

 

 

 

 

 

Title:

Exec. V.P. and C.F.O.

 

 

 

 

Hereunto duly authorized

 

5

--------------------------------------------------------------------------------


 

 

LENDER:

ANGLO IRISH BANK CORPORATION
PLC

 

 

 

 

 

By:

/s/ Paul Doyle

(seal)

 

 

Name:

Paul Doyle

 

 

Title:

Vice President

 

 

Hereunto duly authorized

 

6

--------------------------------------------------------------------------------